***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
   STATE OF CONNECTICUT v. ERNEST FRANCIS
                 (SC 20353)
                 Robinson, C. J., and McDonald, D’Auria,
                      Mullins, Kahn and Ecker, Js.

                                  Syllabus

The defendant, who had been convicted of murder, appealed to the Appellate
    Court from the trial court’s denial of his motion to correct an illegal
    sentence. Prior to sentencing, the sentencing court was provided with
    a criminal history report and a presentence investigation report, which
    included a summary of the defendant’s prior convictions of assault and
    drug offenses. In his motion to correct, the defendant claimed that the
    sentencing court relied on materially inaccurate information concerning
    his criminal history and the circumstances of the underlying offense.
    Specifically, the defendant claimed that the presentence investigation
    report incorrectly indicated that he had been convicted of conspiracy
    to sell cocaine, rather than conspiracy to possess cocaine, and that he
    was convicted of assault in the second degree of an elderly person,
    rather than assault in the third degree. The defendant also claimed that
    the sentencing court mistakenly believed that he ‘‘grazed’’ the victim
    before stabbing him. The trial court denied the defendant’s motion,
    concluding that there was no evidence that the sentencing court relied
    on inaccurate information, that the court’s statement that the defendant
    ‘‘grazed’’ the victim was supported by the record, and that, even if that
    statement was inaccurate, the court did not rely on the inaccuracy. The
    Appellate Court upheld the trial court’s denial of the motion to correct,
    and the defendant, on the granting of certification, appealed to this
    court. Held that the Appellate Court correctly concluded that the trial
    court had not abused its discretion in denying the defendant’s motion
    to correct an illegal sentence:
1. The defendant could not prevail on his claim that the sentencing court
    had substantially relied on inaccurate information when imposing his
    sentence: the defendant’s claim was belied by the record because, prior
    to sentencing, the prosecutor informed the sentencing court of the error
    in the presentence investigation report, the court correctly noted that
    the defendant’s assault conviction was for assault in the third degree,
    and nothing in the record suggested that the court gave explicit attention
    to the inaccurate characterization of the defendant’s assault conviction
    or that it considered the notation in the criminal history report incor-
    rectly identifying the assault victim as elderly; moreover, although the
    sentencing court incorrectly referred to the defendant’s conspiracy con-
    viction as a conviction for conspiracy to sell cocaine, the court did not
    substantially rely on the precise nature of the conspiracy charge when
    imposing the defendant’s sentence, as the court’s recitation of the defen-
    dant’s criminal history was used only to support the observation that
    the defendant had been convicted of three felony offenses before he
    had reached the age of nineteen.
2. There was no merit to the defendant’s claim that the sentencing court
    substantially relied on a false recollection of how the victim died when
    imposing the defendant’s sentence: the court’s statement that the defen-
    dant had ‘‘grazed’’ the victim was not materially inaccurate because,
    although a medical examiner testified that he observed a single stab
    wound on the victim’s chest, eyewitnesses testified that the defendant
    had made several stabbing motions toward the victim before inflicting
    the fatal blow; moreover, the court’s primary focus was on the severity
    and location of the fatal wound rather than the exact number of times
    the defendant stabbed the victim.
       Argued October 15, 2020—officially released April 16, 2021*

                            Procedural History

  Substitute information charging the defendant with
the crime of murder, brought to the Superior Court in
the judicial district of Hartford and tried to the jury
before Miano, J.; verdict and judgment of guilty, from
which the defendant appealed to this court, which
affirmed the trial court’s judgment; thereafter, the court,
Dewey, J., denied the defendant’s motion to correct
an illegal sentence, and the defendant appealed to the
Appellate Court, DiPentima, C. J., and Alvord and Con-
way, Js., which affirmed the trial court’s decision; sub-
sequently, the defendant, on the granting of certifica-
tion, appealed to this court. Affirmed.
  Robert L. O’Brien, assigned counsel, with whom, on
the brief, was Christopher Y. Duby, assigned counsel,
for the appellant (defendant).
   Matthew A. Weiner, assistant state’s attorney, with
whom, on the brief, were Gail P. Hardy, former state’s
attorney, Ronald G. Weller, senior assistant state’s attor-
ney, and Elizabeth S. Tanaka, former assistant state’s
attorney, for the appellee (state).
                         Opinion

   KAHN, J. The defendant, Ernest Francis, appeals
from the judgment of the Appellate Court, which
affirmed the trial court’s denial of his motion to correct
an illegal sentence. See State v. Francis, 191 Conn. App.
101, 110, 213 A.3d 536 (2019). In the present appeal,
the defendant claims that the trial court improperly
denied that motion because the sentencing court sub-
stantially relied on materially inaccurate information.1
Specifically, the defendant claims that his sentence was
based on inaccurate information concerning both (1)
his criminal history, and (2) the particular manner in
which he committed the underlying criminal offense.
We disagree and, accordingly, affirm the judgment of
the Appellate Court.
  The following facts and procedural history are rele-
vant to this appeal. Following a jury trial, the defendant
was convicted of murder in violation of General Statutes
§ 53a-54a (a). Id., 103. Prior to the defendant’s sentenc-
ing, the sentencing court was provided with a criminal
history report2 and a presentence investigation report
(PSI report). The PSI report indicated that the defen-
dant had convictions arising out of three separate cases:
(1) possession of narcotics with an offense date of June
29, 1989, (2) conspiracy to sell cocaine with an offense
date of August 9, 1989,3 and (3) assault in the second
degree with an offense date of September 25, 1989.4
The PSI report included a brief summary of the underly-
ing facts related to the defendant’s prior convictions of
possession of narcotics and assault. A notation in the
criminal history report indicated that the victim of the
assault was over the age of sixty.
   At sentencing, the prosecutor noted that there were
some discrepancies between the defendant’s prior crim-
inal history and the information contained in the PSI
report. Regarding the defendant’s apparent conviction
for conspiracy to sell cocaine, the prosecutor stated
that the case involved ‘‘an undercover buy in which the
defendant was the driver of a vehicle out of which the
seller exited . . . .’’ The prosecutor stated that,
although the defendant was charged with ‘‘conspiracy
to commit sale of narcotics,’’ there was ‘‘some question
about what [crimes the defendant] was actually con-
victed of . . . [because] [t]he docket numbers and the
statute numbers differ from the name of the charge.’’5
The prosecutor went on to state that the ‘‘gravamen of
the [underlying] offense was that [the defendant] was
involved in a sale situation.’’
  The prosecutor also informed the sentencing court
that the defendant had been convicted of assault in the
third degree, not assault in the second degree, as the
PSI report indicated. The sentencing court asked the
prosecutor if the assault conviction ‘‘concern[ed] hitting
another person with a lead pipe,’’ as the PSI report
suggested. The prosecutor responded in the affirmative.
Explaining the discrepancy between the PSI report and
the defendant’s actual record, the prosecutor stated
that ‘‘it wasn’t a serious injury, and I think that’s part
of the reason that the case was later reduced to [an]
assault in the third degree.’’
   After hearing from, among others, the defendant’s
fiancée and brother, the sentencing court discussed the
reasoning for its sentence. The sentencing court began
by noting that ‘‘[t]here are several areas of inquiry the
court must scrutinize in order to impose what it per-
ceives to be a just sentence; the first is the nature of
the offense; the second is the record, if any, of the
defendant; the third is the background of the defendant;
and the fourth is the impact on the victim’s family.’’
As for the nature of the offense, the sentencing court
recounted the events leading up to the defendant’s mur-
der of the victim. While summarizing the relevant facts,
the sentencing court remarked that, prior to inflicting
the fatal knife wound, ‘‘the defendant raised his right
hand with the knife and with a downward thrust appar-
ently grazed the victim.’’ The sentencing court also
noted that the victim’s death was a tragedy for his
family, and remarked that ‘‘the value of human life is
immeasurable . . . .’’
   Regarding the defendant’s criminal record, the sen-
tencing court stated: ‘‘Here is a young man that at age
sixteen was convicted of possession of narcotics; at
age seventeen was convicted of conspiracy to sell
cocaine; at age seventeen, assault in the third degree;
and now murder, and he’s only nineteen years old. Three
felony convictions at age nineteen.’’ After discussing
positive aspects of the defendant’s background, includ-
ing the defendant’s family and employment history, the
sentencing court made the following statement: ‘‘The
purposes of sentencing are punishment, deterrence,
rehabilitation. Deterrence may be illusory. I don’t know
if this case will be reported or be in the print media or
not. I don’t know. I think that the media should have
more of a civic responsibility. This is an aside. Often-
times, we’re quick to print articles critical of the courts,
quick to print articles concerning tragedies that occur
on the streets, but yet not so quick to report dispositions
in the courts. And I think that’s important, not for Mr.
Francis or the Mr. Francises to come, but the young
people that are on the street that see the young men
like Mr. Francis that appear macho, that are involved
in drugs, that have cars, attractive new cars, that have
jewelry, that have money, that have attractive ladies.
And that’s impressionable on young people. And when
these people are involved in the criminal milieu, it’s
unfortunate that these young, impressionable people
don’t see where they end up. Because only if these
cases I think every week or every month, the more
serious narcotic cases and violent crimes cases of con-
victions, the pictures and articles should be put in the
paper in a special section for all to see. Otherwise, to
say there’s deterrence is, as I said, illusory.’’ Shortly
after making these remarks, the sentencing court sen-
tenced the defendant to fifty years of incarceration.6
  On December 30, 2016, the defendant filed the present
motion to correct an illegal sentence, alleging that the
sentencing court substantially relied on materially inac-
curate information concerning his prior criminal history
and the circumstances of the underlying offense when
imposing the sentence.7 See State v. Francis, supra, 191
Conn. App. 104–105. Specifically, the defendant claimed
that the sentencing court substantially relied on the
inaccurate information contained in the PSI report,
which incorrectly indicated that he had been convicted
of conspiracy to sell cocaine, and erroneously listed his
prior assault conviction as a conviction for assault in
the second degree. Additionally, the defendant claimed
that the sentencing court relied on an inaccurate inter-
pretation of the evidence presented at trial and mistak-
enly believed that he ‘‘grazed’’ the victim before fatally
stabbing the victim in the chest. (Internal quotation
marks omitted.) The defendant claimed that the record
of the sentencing hearing established that the sentenc-
ing court substantially relied on these material inaccura-
cies when imposing the sentence.
   The trial court denied the defendant’s motion, con-
cluding that there was no evidence that the sentencing
court substantially relied on materially inaccurate infor-
mation. In reaching that conclusion, the trial court rea-
soned that, although the PSI report contained errors
regarding the defendant’s prior criminal history, the
record of the sentencing hearing did not demonstrate
that the sentencing court substantially relied on those
errors when arriving at its sentence. As for the defen-
dant’s claims concerning the facts of the underlying
offense, the trial court concluded that the sentencing
court’s statement that the defendant ‘‘grazed’’ the victim
was supported by the trial record and, even if the state-
ment was materially inaccurate, the sentencing court
did not substantially rely on the alleged inaccuracy.
(Internal quotation marks omitted.)
   The defendant thereafter appealed to the Appellate
Court, claiming that the trial court improperly denied
his motion. See State v. Francis, supra, 191 Conn. App.
103. The Appellate Court affirmed the decision of the
trial court, holding that the trial court did not abuse its
discretion in concluding that the sentencing court did
not substantially rely on materially inaccurate informa-
tion concerning the defendant’s prior criminal history
and the circumstances of the underlying offense. See
id., 108–10. This certified appeal followed.8
   We begin our analysis by noting both the applicable
standard of review and the legal principles relevant to
our consideration of the present appeal. Practice Book
§ 43-22 provides: ‘‘The judicial authority may at any time
correct an illegal sentence or other illegal disposition,
or it may correct a sentence imposed in an illegal man-
ner or any other disposition made in an illegal manner.’’
As this court has previously stated, ‘‘[a] claim that the
trial court improperly denied a defendant’s motion to
correct an illegal sentence is [typically] reviewed pursu-
ant to the abuse of discretion standard.’’9 (Internal quo-
tation marks omitted.) State v. Adams, 308 Conn. 263,
269, 63 A.3d 934 (2013); accord State v. Tabone, 279
Conn. 527, 534, 902 A.2d 1058 (2006). ‘‘When reviewing
claims under an abuse of discretion standard . . .
great weight is due to the action of the trial court and
every reasonable presumption should be given in favor
of its correctness . . . . In determining whether there
has been an abuse of discretion, the ultimate issue is
whether the court could reasonably conclude as it did.’’
(Internal quotation marks omitted.) State v. Smith, 313
Conn. 325, 336, 96 A.3d 1238 (2014); see also State v.
Bozelko, 175 Conn. App. 599, 609, 167 A.3d 1128, cert.
denied, 327 Conn. 973, 174 A.3d 194 (2017).
   A sentence is imposed in an illegal manner when it
is ‘‘imposed in a way [that] violates [a] defendant’s right
. . . to be sentenced by a judge relying on accurate
information or considerations solely in the record
. . . .’’10 (Internal quotation marks omitted.) State v.
Parker, 295 Conn. 825, 839, 992 A.2d 1103 (2010). This
principle emanates from the defendant’s constitutional
right to due process. See id., 843. ‘‘To prevail on such
a claim as it relates to a [PSI] report, [a] defendant
[cannot] . . . merely alleg[e] that his . . . report con-
tained factual inaccuracies or inappropriate informa-
tion.’’ (Internal quotation marks omitted.) Id. Specifi-
cally, a defendant must show ‘‘(1) that the information
was materially false or unreliable; and (2) that the
trial court substantially relied on the information in
determining the sentence.’’ (Emphasis added.) State v.
Collette, 199 Conn. 308, 321, 507 A.2d 99 (1986). ‘‘A
sentencing court demonstrates actual reliance on misin-
formation when the court gives explicit attention to it,
[bases] its sentence at least in part on it, or gives specific
consideration to the information before imposing [the]
sentence.’’ (Internal quotation marks omitted.) State v.
Parker, supra, 843 n.12.
  In the present appeal, the defendant claims that the
Appellate Court incorrectly concluded that the trial
court did not abuse its discretion in denying his motion
to correct an illegal sentence. Specifically, the defen-
dant claims that his fifty year sentence was imposed
in an illegal manner because the sentencing court
improperly relied on (1) inaccurate information in both
the criminal history report and PSI report, and (2) an
incorrect belief that he ‘‘grazed’’ the victim before fatally
stabbing him in the chest. (Internal quotation marks
omitted.) We address these claims in turn.
                              I
   The defendant first claims that the sentencing court
substantially relied on inaccurate information in the
criminal history report and the PSI report when impos-
ing the sentence. Specifically, the defendant alleges that
the information in those reports incorrectly indicated
that he had been convicted of assault in the second
degree of an elderly person, when in fact he had been
convicted of assault in the third degree, and that he
had been convicted of conspiracy to sell cocaine, when
he had instead been convicted of conspiracy to possess
cocaine. The defendant argues that the sentencing
court’s remarks demonstrate that it substantially relied
on those inaccuracies when imposing his sentence. In
response, the state argues that the trial court correctly
concluded that the record of the sentencing hearing
does not support the defendant’s claim. Having
reviewed the record, we agree with the state and con-
clude that the trial court did not abuse its discretion
in concluding that the sentencing court did not substan-
tially rely on inaccurate information concerning the
defendant’s criminal history.
   Regarding his prior assault conviction, the defendant
contends that the PSI report incorrectly stated that the
conviction was for assault in the second degree and
that the criminal history report erroneously identified
the victim of the assault as a person over the age of
sixty. The defendant argues that the sentencing court’s
use of the word ‘‘macho’’ to describe ‘‘young men like
[the defendant]’’ demonstrates that the sentencing court
substantially relied on the inaccurate description of his
prior assault conviction and, as a result, viewed him
as a ‘‘violent predator attacking the weak and infirm.’’
(Internal quotation marks omitted.) The defendant’s
claim is belied by the record.
   Prior to the imposition of the defendant’s sentence,
the prosecutor informed the sentencing court of the
error in the PSI report and explained that the defendant
had been convicted of assault in the third degree.11
When summarizing the defendant’s prior criminal his-
tory, the sentencing court correctly noted that the
defendant’s prior assault conviction was for an assault
in the third degree. Nothing in the record suggests that
the sentencing court gave explicit attention to the PSI
report’s inaccurate characterization of the defendant’s
assault conviction or that it considered the notation in
the defendant’s criminal history report that incorrectly
identified the victim as elderly. Because the defendant
has failed to establish that the sentencing court substan-
tially relied on the inaccurate information concerning
his prior assault conviction, we conclude that the trial
court correctly determined that, ‘‘as to the assault
charge, the [sentencing] court clearly did not sentence
the defendant on the basis of any misinformation.’’
(Internal quotation marks omitted.) The defendant’s
claim relating to his prior assault conviction, there-
fore, fails.12
  The defendant next argues that the sentencing court
substantially relied on the inaccurate description of his
prior conspiracy conviction in the PSI report and, as a
result, erroneously believed that he was a convicted
drug dealer. In support of his claim, the defendant
points to the sentencing court’s specific reference to
his prior conviction for ‘‘conspiracy to sell cocaine’’
and its general statement that ‘‘young men like [the
defendant] . . . are involved in drugs,’’ and have ‘‘new
cars,’’ ‘‘jewelry,’’ ‘‘money,’’ and ‘‘attractive ladies.’’ The
defendant argues that these remarks demonstrate that
the sentencing court relied on the false belief that he
had been convicted of conspiracy to sell cocaine when
imposing the sentence.
   Although we agree with the defendant that the sen-
tencing court incorrectly referred to his prior conspir-
acy conviction as a conviction for conspiracy to sell
cocaine, the sentencing court did not substantially rely
on the precise nature of the conspiracy charge when
imposing the sentence. The sentencing court’s recita-
tion of the defendant’s criminal history was used to
support only a single observation: that the defendant
had been convicted of three felony offenses before the
age of nineteen. As the trial court aptly noted, ‘‘[t]he
disputed narcotics conviction, regardless of its precise
nature, was a felony offense—one of the two [previous]
felonies that were contained in the defendant’s criminal
history.’’13 (Internal quotation marks omitted.) We agree
with the trial court that the context in which the sen-
tencing court incorrectly referred to the defendant’s
prior conspiracy conviction demonstrates that the sen-
tencing court’s focus was on the fact that the prior
conviction was a felony and not whether it was a convic-
tion for conspiracy to sell or possess cocaine.14 The
defendant’s claim relating to the sentencing court’s mis-
characterization of his prior conspiracy conviction is,
therefore, unavailing.
    Likewise, the sentencing court’s more generalized
statement that ‘‘young men like [the defendant] . . .
are involved in drugs’’ does not demonstrate that the
court substantially relied on the PSI report’s mischarac-
terization of his prior conspiracy conviction. The sen-
tencing court had before it adequate evidence to sup-
port its general conclusion that the defendant was
‘‘involved in drugs’’ or the sale of drugs. As we pre-
viously noted, the prosecutor explained during the sen-
tencing hearing that the defendant’s prior conviction for
conspiracy to possess cocaine involved ‘‘an undercover
buy in which the defendant was the driver of a vehicle
out of which the seller exited . . . .’’ Additionally, the
defendant’s PSI report indicated that, during the presen-
tence investigation, the defendant himself admitted to
having previously sold drugs.15 At sentencing, defense
counsel, in fact, expressly argued that the defendant’s
honesty concerning his prior involvement in the sale
of drugs should weigh in favor of leniency. Notwith-
standing the PSI report’s incorrect recitation of one of
his prior drug convictions, the sentencing court could
have reasonably concluded, based on the record before
it, that the defendant had been ‘‘involved in drugs’’ or
had sold drugs.
   Although we conclude that the trial court correctly
determined that the sentencing court’s statements do
not evince a reliance on materially inaccurate informa-
tion, we recognize that some of those statements were
inappropriate.16 The trial court’s statements, if taken
literally, were not directed at the defendant but, rather,
expressed the court’s views concerning the perception
that ‘‘young people’’ have of individuals involved in the
‘‘criminal milieu,’’ the failure of the media to adequately
cover the disposition of criminal cases involving illegal
drug activity, and the resulting impact on the efficacy
of general deterrence. Comments such as those made
by the sentencing court during its self-described ‘‘aside’’
can, however, undermine the public’s trust in the admin-
istration of justice. Generalizations, especially those
that are based in pernicious stereotypes, have no place
in our judicial system. Judges must be cognizant of the
fact that all persons, no matter their lived experience,
harbor implicit biases. Judges, therefore, have a respon-
sibility to identify biases, both explicit and implicit, and
to proactively guard against even the appearance that
those biases might play any role whatsoever in the
sentencing process.
                             II
   In his final claim, the defendant contends that the
sentencing court substantially relied ‘‘on a demonstra-
tively false recollection of how [the victim] died’’ when
imposing the sentence. Specifically, the defendant
argues that the evidence submitted at trial established
that the victim was stabbed only once, and that the
sentencing court’s statement that the defendant had
‘‘grazed’’ the victim demonstrates that it misunderstood
that evidence, and, as a result, incorrectly viewed the
incident as a ‘‘prolonged, vicious attack’’ demonstrating
a ‘‘clear and consistent intent to kill.’’ In response, the
state argues that the trial court correctly concluded
that the sentencing court’s statement was not materially
inaccurate and that the sentencing court, when impos-
ing the sentence, did not substantially rely on the num-
ber of times that the defendant stabbed the victim.
   We do not agree with the defendant that the trial
court’s statement was materially inaccurate. During the
trial, H. Wayne Carver II, the medical examiner who
performed the autopsy of the victim, testified that he
observed a single stab wound on the victim’s chest
while conducting the autopsy. Multiple eyewitnesses,
however, also testified that the defendant made several
stabbing motions toward the victim before inflicting
the fatal blow. One witness, Jennifer Green, testified
that the defendant ‘‘brushed [the victim] with the knife
on the shoulder’’ and ‘‘grazed’’ him before stabbing him
in the chest. Another witness, Victor Lowe, testified
that the defendant swung the knife toward the victim
twice and that the first swing cut in half an ice pop that
the victim was holding in his hand. Indeed, in our prior
decision upholding the defendant’s conviction, we
noted that the defendant made ‘‘stabbing motions at
the victim’’ after pulling the knife from behind his back.
(Emphasis added.) State v. Francis, 228 Conn. 118, 121,
635 A.2d 762 (1993). On the basis of the record before
us, we conclude that the trial court did not abuse its
discretion by concluding that the sentencing court’s
statement that the defendant ‘‘grazed’’ the victim ‘‘was
not materially false or inaccurate.’’ (Internal quotation
marks omitted.)
   The trial court also correctly determined that ‘‘[t]here
[was] no indication in the record that the [sentencing]
court [in sentencing the defendant] relied minimally,
let alone substantially, on the number of times the
defendant thrust the knife at the victim . . . .’’ (Internal
quotation marks omitted.) The transcript of the sentenc-
ing hearing demonstrates that the sentencing court’s
primary focus was the severity of the four inch knife
wound that killed the victim. When describing the fatal
wound, the sentencing court stated: ‘‘That blow, that
large blade, as was testified to, apparently went four
inches into the chest. . . . Carver testified that the
aorta and the pulmonary arteries were severed or, if not
severed completely, severed to a degree that medical
intervention if on the scene immediately would have
been futile.’’ Conversely, the sentencing court’s state-
ment that the defendant ‘‘grazed’’ the victim was made
in passing and was not repeated. In light of the sentenc-
ing court’s particular focus on the severity and location
of the fatal wound, as opposed to the exact number of
times that the defendant stabbed the victim, we agree
with the trial court’s conclusion that the sentencing
court, when imposing the sentence, did not substan-
tially rely on the belief that the defendant apparently
‘‘grazed’’ the victim. Because the sentencing court did
not substantially rely on that observation, and because
that observation was reasonably based in the record,
we conclude the trial court did not abuse its discretion
in relation to this claim.
   For the foregoing reasons, we conclude that the
Appellate Court correctly concluded that the trial court
did not abuse its discretion in denying the defendant’s
motion to correct an illegal sentence. We conclude that,
although the defendant’s criminal record and the PSI
report contained inaccurate information concerning his
prior criminal history, the trial court correctly deter-
mined that the defendant failed to meet his burden of
demonstrating that the sentencing court substantially
relied on inaccurate information when imposing the
sentence. Additionally, we conclude that the trial court
did not abuse its discretion in determining that the sen-
tencing court’s statement that the defendant ‘‘grazed’’
the victim was not materially inaccurate and that, even
if it were, the record does not support the defendant’s
claim that the sentencing court substantially relied on
that alleged inaccuracy when imposing the sentence.
   The judgment of the Appellate Court is affirmed.
   In this opinion the other justices concurred.
   * April 16, 2021, the date that this decision was released as a slip opinion,
is the operative date for all substantive and procedural purposes.
   1
     The sentence at issue in the present appeal was imposed by the court,
Miano, J., whereas the subsequent motion to correct an illegal sentence
was decided by the court, Dewey, J. Unless otherwise noted, all references
hereinafter to the sentencing court are to Judge Miano, and all references
to the trial court are to Judge Dewey.
   2
     This single page document contains a list of the defendant’s prior convic-
tions. According to a notation at the top of the document, the list was
generated on February 18, 1992. We note that the defendant’s brief refers
to this document as the ‘‘1992 criminal history . . . .’’
   3
     The PSI report indicated that the defendant’s conviction for conspiracy
to sell cocaine resulted in a $380 fine.
   4
     Although the defendant’s convictions for possession of narcotics and
assault arose from two separate incidents, the defendant was convicted and
sentenced for both charges on the same day. There is some ambiguity in
the record as to the specific sentences imposed in connection with these
charges; however, the record is clear that the defendant ultimately received
a total effective sentence of four years of incarceration, execution sus-
pended, and four years of probation.
   5
     During the course of the underlying trial, the prosecutor summarized
this same discrepancy to the court as follows: ‘‘[T]he [s]tatute number that
the defendant apparently pleaded to is possession with intent to sell. And
what they did on the docket, is when he entered his plea, they changed the
word[s] ‘conspiracy to sell’ to ‘conspiracy to possess cocaine,’ but they did
not change the [s]tatutory reference, so I don’t know if it’s conspiracy to
simply possess cocaine, or if it’s a conspiracy to possess cocaine with the
intent to sell.’’
   6
     This court upheld the defendant’s murder conviction in State v. Francis,
228 Conn. 118, 120, 136, 635 A.2d 762 (1993).
   7
     This motion is the defendant’s fourth motion to correct and is based on
the same claims that the defendant, previously self-represented, raised in
a prior motion filed in 2010. In State v. Francis, 322 Conn. 247, 140 A.3d
927 (2016), we concluded that the trial court, Gold, J., ‘‘improperly failed
to appoint counsel to assist the defendant in determining whether there
was a sound basis for him to file such a motion;’’ id., 251; and remanded
the case for further proceedings. Id., 270.
   8
     This court granted the defendant’s petition for certification to appeal,
limited to the following issue: ‘‘Did the Appellate Court correctly conclude
that the sentencing [court] did not substantially rely on materially inaccurate
information about the defendant?’’ State v. Francis, 333 Conn. 912, 215 A.3d
733 (2019).
   We note that the precise question now under review is whether the Appel-
late Court properly reviewed the reasonableness of the actions of the trial
court. As both parties acknowledge in their briefs, the certified question
could be understood to suggest that the focus of our inquiry is the conduct
of the sentencing court. We, therefore, reformulate the certified question
as follows: ‘‘Did the Appellate Court correctly conclude that the trial court
did not abuse its discretion in concluding that the sentencing court did not
substantially rely on materially inaccurate information about the defendant?’’
See, e.g., State v. Skipwith, 326 Conn. 512, 516 n.4, 165 A.3d 1211 (2017)
(court may reformulate certified question to conform to issue actually pre-
sented and to be decided on appeal). We note that both the state and the
defendant have addressed this question in their respective briefs.
   9
     In his brief, the defendant argues that the sentencing court’s factual
findings call for the application of a clearly erroneous standard of review.
We reiterate that the proper focus of the inquiry presently before us is
whether the trial court abused its discretion by denying the defendant’s
motion to correct an illegal sentence. See footnote 8 of this opinion; see
also, e.g., State v. Charles F., 133 Conn. App. 698, 704–706, 36 A.3d 731,
cert. denied, 304 Conn. 929, 42 A.3d 390 (2012).
   10
      As this court has previously recognized, reliance on inaccurate informa-
tion is only one example of how a sentencing court can impose a defendant’s
sentence in an illegal manner. See, e.g., State v. Parker, 295 Conn. 825, 839,
992 A.2d 1103 (2010) (noting that sentence is imposed in illegal manner
when it is ‘‘imposed in a way [that] violates [a] defendant’s right . . . to
be addressed personally at sentencing and to speak in mitigation of punish-
ment . . . or his right that the government keep its plea agreement prom-
ises’’ (internal quotation marks omitted)).
   11
      Although the prosecutor did not specifically draw the sentencing court’s
attention to the inaccurate description of the victim contained in the criminal
history report, the prosecutor provided the sentencing court with a detailed
description of the crime, which made clear that the victim was not over the
age of sixty and that the incident did not involve serious injury.
   12
      The defendant also claims that the PSI report inaccurately indicated that
his sentence for assault in the third degree was four years of incarceration,
execution suspended, and four years of probation. The defendant argues
that, because such a sentence would have exceeded the statutory limits for
the misdemeanor of assault in the third degree, the sentencing court’s reli-
ance on the fact that he was on probation at the time of the murder amounts
to reliance on inaccurate information. We are unconvinced by the defen-
dant’s claim and agree with the Appellate Court that, ‘‘[r]egardless of the
merits of the defendant’s argument that his sentence for his conviction of
assault in the third degree was illegal, the defendant does not dispute that
he was on probation when he committed this murder; accordingly, this fact
was not materially inaccurate when it was relied on by the sentencing court.’’
State v. Francis, supra, 191 Conn. App. 108 n.4.
   13
      When reviewing the defendant’s criminal history, the sentencing court
stated: ‘‘Here is a young man that at age sixteen was convicted of possession
of narcotics; at age seventeen was convicted of conspiracy to sell cocaine
. . . and now murder, and he’s only nineteen years old.’’
   14
      We reiterate that, during both the trial and sentencing hearing, the
prosecutor informed the sentencing court that there was uncertainty in the
record as to the actual charge that the defendant plead guilty to in relation
to this narcotics offense. See footnote 5 of this opinion. The sentencing
court was also reminded by defense counsel that the defendant’s prior
narcotics and assault convictions did not result in a sentence of incarcera-
tion.
   15
      The PSI report also included the following description of the circum-
stances of the defendant’s prior conviction for possession of narcotics:
‘‘This offense involved police officers observing the [defendant] while he
approached motor vehicles and made exchanges. Upon his arrest, the [defen-
dant] was found to be in possession of cocaine, marijuana, and $135 in cash.’’
   16
      We refer, in particular, to the statement in which the sentencing court
observed: ‘‘And I think that’s important, not for Mr. Francis or the Mr.
Francises to come, but the young people that are on the street that see the
young men like Mr. Francis that appear macho, that are involved in drugs,
that have cars, attractive new cars, that have jewelry, that have money, that
have attractive ladies. And that’s impressionable on young people.’’